Matter of Sleiman v New York State Cent. Register of Child Abuse & Maltreatment (2021 NY Slip Op 05269)





Matter of Sleiman v New York State Cent. Register of Child Abuse & Maltreatment


2021 NY Slip Op 05269


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021

PRESENT: CARNI, J.P., LINDLEY, CURRAN, TROUTMAN, AND BANNISTER, JJ. (Filed Oct. 1, 2021.) 


MOTION NO. (34/21) TP 20-01012.

[*1]IN THE MATTER OF CHAD SLEIMAN, PETITIONER,
vNEW YORK STATE CENTRAL REGISTER OF CHILD ABUSE AND MALTREATMENT, NEW YORK STATE OFFICE OF CHILDREN AND FAMILY SERVICES AND ERIE COUNTY DEPARTMENT OF SOCIAL SERVICES, CPS UNIT AND OFFICE OF LEGAL AFFAIRS, RESPONDENTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.